Woods, C. if.,
delivered the opinion of the court.
We have no statute which confers upon the nearest of kin of an adjudged lunatic the legal right to have the guardianship of the lunatic. The cases cited by counsel for appellant involved the legal right of the nearest of kin to have the guardianship of a minor. In such cases the law conferred the right upon the nearest of kin to guardianship of the minor. But we have no such statute as to the appointment of guardians of the person or estate of insane persons. The power of appointment in such case is confided to the discretion of the chancery court, and, in the case before us, that discretion appears to have been wisely exercised.

Affirmed.